DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-2, 4-7, 9, and 27-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s response in combination with the incorporation of the subject matter added to independent Claims 1 and 32 has enabled the withdrawal of all previously made claim rejections under 35 USC 103.  Relating to the prior art of record, the most recent amendments made to the independent claims (Claims 1 and 32) include limitations that are not sufficiently disclosed, taught, suggested, or rendered obvious by the prior art of record.  Using exemplary independent Claim 1 as an example, the prior art of record fails to describe in their entirety: “A method of providing an immersive media experience to a user through utilizing one or more vehicle system modules (VSMs) included in a vehicle, wherein the method comprises: establishing a connection with a media control device, wherein the media control device includes a display; determining whether the media control device is authorized to control the one or more VSMs as a part of the immersive media experience; receiving an immersive media control request from the media control device, wherein the immersive media control request includes a request from the media control device to perform one or more vehicle functions using the one or more VSMs during playback of immersive media content that simulates an environment pertaining to the immersive media content, and wherein the playback of the immersive media content includes visually perceptible media content that is displayed using the display of the media control device; determining a position inside the vehicle in which the media control device is located; and controlling the one or more VSMs according to the received VSM control request, wherein the controlling of the one or more VSMs is based on the position inside the vehicle in which the media control device is located-wherein controlling comprises: providing a first temperature adjustment to simulate a temperature of the environment of the immersive media content for occupants of the vehicle that are experiencing the immersive media content; and providing a second temperature adjustment to counteract the first temperature adjustment for other occupants of the vehicle that are not experiencing the immersive media content”.  The dependent Claims 2, 4-7, 9, and 27-31 are allowed for at least including the limitations of the allowed independent claims, for at least the reasons described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663